Case 21-12609-AJC   Doc 23-8   Filed 06/24/21   Page 1 of 3




                                         EXHIBIT “H”

                    SEQUOR LAW, P.A.
               Case 21-12609-AJC       Doc 23-8    Filed 06/24/21    Page 2 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov


In re:

Performance Insurance Company SPC                                 Chapter 15

      Debtor in a Foreign Proceeding.                             Case No.: 21-12609-AJC
_________________________________/

                 ORDER GRANTING RECOGNITION OF FOREIGN
              MAIN PROCEEDING PURSUANT TO §§ 1515 AND 1517 OF
            THE BANKRUPTCY CODE AND GRANTING RELATED RELIEF

         This matter came on for hearing on _________ __, 2021 (the “Hearing”), upon the Motion

to Compel Turnover of Funds Held at KeyBank National Association (the “Motion”) [DE __] filed

by Kenneth Krys and Neil Dempsey (the “Foreign Representatives”), the foreign representatives
              Case 21-12609-AJC          Doc 23-8     Filed 06/24/21     Page 3 of 3




of Performance Insurance Company SPC and its segregated portfolios 1 (collectively, the

“Debtor”). The Court has considered the Motion, the record, and arguments of counsel at the

Hearing, and is otherwise duly informed. Accordingly, it is

       HEREBY ORDERED as follows:

       1.       KeyBank must turnover all funds held in Goldenstar Holdings Company SP’s

accounts to the Foreign Representatives and transfer such funds to the trust account of the Foreign

Representatives’ counsel or such other account in the United States as specified by the Foreign

Representatives no later than five (5) business days after being served with this Order.

       2.       The Court shall retain jurisdiction to enforce the terms of this Order.

                                                ###
Submitted by:
Juan J. Mendoza, Esq.
SEQUOR LAW, P.A.
1001 Brickell Bay Drive, 9th Floor
Miami, Florida 33131
Telephone: 305-372-8282
Facsimile: 305-372-8202
E-Mail: jmendoza@sequorlaw.com
(Juan J. Mendoza shall serve a copy of this Order on all interested parties entitled to service and
file a certificate of service thereafter)




   1
       The Debtor contains twelve segregated portfolios (i) Bottini Insurance SP; (ii) Gen 1
Insurance Company SP; (iii) Goldenstar Holdings Company SP; (iv) Greystone Insurance SP; (v)
Hudson York Insurance Company SP; (vi) Omega Insurance Company SP; (vii) Performance 5
SP; (viii) Prewett Insurance Company SP; (ix) Smart Insure SP; (x) SSS Insurance SP; (xi)
Sustainable Insurance Company SP; and (xii) Triangle RGK SP.
